*839ON MOTION
MAYER, Circuit Judge.

ORDER

Rufino D. Quilalang submits an informal brief. We consider whether we should treat Quilalang’s submission as a motion for reconsideration of the court’s September 28, 2005 order dismissing Quilalang’s petition for review for failure to file a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Quilalang’s motion for reconsideration is granted.
(2) The September 28, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.